

EXHIBIT 10.1
 
SETTLEMENT AGREEMENT AND RELEASE


Settlement Agreement and Release, dated August 12, 2008, effective as of July
25, 2008 (this "Agreement"), among Emerald Asset Management, Inc., a Delaware
corporation with an address at 5 Dogwood Lane, Lawrence, New York 11559
(“Emerald”), Yitz Grossman, an individual with an address at 5 Dogwood Lane,
Lawrence, New York 11559 (“Grossman” and, together with Emerald, “Consultant”),
New York Health Care, Inc., a New York corporation with an address at 1850
McDonald Avenue, Brooklyn, New York 11223 (“New York Health Care”), The
BioBalance Corporation, a Delaware corporation with an address at 1850 McDonald
Avenue, Brooklyn, New York 11223 (“BioBalance” and, together with New York
Health Care, the “Company”). Emerald, Grossman, BioBalance and New York Health
Care are collectively referred to as the “parties”.
 
1 RECITALS


A. The Company and Consultant were signatories to a Settlement Agreement, dated
as of March 1, 2006, as amended on April 17, 2006, a copy of which is annexed
hereto as Exhibit A (the “2006 Settlement Agreement”).


B. On August 21, 2006, the Company unilaterally rescinded the 2006 Settlement
Agreement.


C. On or about April 24, 2008, Consultant delivered to the Company a notice
demanding that the Company perform its obligations under the Settlement
Agreement.


D. The parties desire to resolve all disputes among them (collectively, the
“Disputed Matters”) on the terms and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


AGREEMENT:


1. Termination of 2006 Settlement Agreement. The parties acknowledge and agree
that the 2006 Settlement Agreement has been terminated in all respects, and that
no party has any further obligations of any nature whatsoever to any other party
thereunder. In connection therewith, the parties acknowledge and agree that the
provisions of Sections 2, 3, 4, 5 and 6 of this Agreement have been complied
with by the parties.


2. Settlement Consideration. In consideration for the settlement of the Disputed
Matters, including Consultant’s agreement to terminate the 2006 Settlement
Agreement, the Company has agreed to (a) make the Cash Payment (as defined
below) to Consultant, (b) cause its newly-formed indirectly wholly-owned
subsidiary, BioBalance LLC, a Delaware limited liability company (“BBAL LLC”),
to enter into a membership interest subscription agreement with Grossman, or an
entity of which Grossman owns 100% of the outstanding equity interests (the
“Grossman Member”), for membership interests of BBAL LLC representing,
immediately following the issuance thereof, 33-1/3% of the issued and
outstanding membership interests of BBAL LLC on the terms described below and
(c) enter into a one-year consulting agreement with Grossman on the terms
described below.


3. Cash Payment. Concurrently with the execution and delivery of this Agreement,
in partial consideration for the settlement of the Disputed Matters, the Company
shall deliver to Consultant a cash payment of Six Hundred Fifty Thousand Dollars
($650,000) (the “Cash Payment”).


4. Membership Interest Subscription Agreement. On or prior to the date hereof,
BioBalance has contributed its intellectual property assets to BBAL LLC.
Concurrently with the execution and delivery of this Agreement, in partial
consideration for the settlement of the Disputed Matters, BBAL LLC and the
Grossman Member shall execute and deliver a membership interest subscription
agreement, in the form annexed hereto as Exhibit B (the “Subscription
Agreement”), pursuant to which BBAL LLC shall issue to Grossman or his assigns
membership interests of BBAL LLC representing 33-1/3% of the issued and
outstanding membership interests of BBAL LLC.


5. Consulting Agreement. Concurrently with the execution and delivery of this
Agreement, BioBalance and Grossman will enter into a one-year consulting
agreement, in the form annexed hereto as Exhibit C (the “Consulting Agreement”),
pursuant to which Grossman will serve as a consultant to BioBalance at an annual
base salary of $180,000, and will be entitled to a bonus contingent on an
increase in the valuation of BioBalance determined in accordance with the terms
of the Consulting Agreement.
 

--------------------------------------------------------------------------------


 
6. Funding of BBAL LLC by New York Health Care. As a condition to entering into
the Consulting Agreement, New York Health Care shall have advanced to BBAL LLC
not less than Two Million Dollars ($2,000,000), with such funds to be allocated
solely for use by BBAL LLC for the purposes of, among other things, (a)
conducting further studies on Probactrix®, (b) start-up production, stability
testing and storage of product, (c) funding clinical research organization and
Mayo Clinic costs and (d) administrative and overhead expenses directly related
to the foregoing.


7. Release of Claims Against the Company and its Affiliates.


(a) Each of Emerald and Grossman, for themselves and on behalf of their
respective successors, assigns, agents, representatives, heirs and legal
representatives (collectively, “Grossman Releasors”), hereby release and forever
discharge New York Health Care and BioBalance, and New York Health Care’s and
BioBalance’s respective affiliates, stockholders, directors, officers,
employees, agents, and representatives and their respective successors and
assigns (collectively, “Company Releasees”) from any and all claims, demands,
damages, debts, losses, actions, or causes of action of any kind whatsoever,
known or unknown, accrued or to accrue, which any Grossman Releasor could assert
against any Company Releasee with respect to any matter, cause or thing
whatsoever from the beginning of the world to the day of the date of this
Agreement, including, but not limited to, claims arising from any Disputed
Matter, irrespective of whether such claims arise out of contract, tort,
violation of laws or regulations or otherwise (collectively, “Section 7
Claims”), other than Section 7 Claims arising out a breach by the Company of
this Agreement or the other agreements entered into by the Company and its
affiliates on the date hereof in connection with this Agreement.


For purposes of this Agreement, an “affiliate” of a person or entity means any
other person or entity controlling, controlled by, or under common control with,
such person or entity.


(b) Each of Emerald and Grossman represents and warrants that it is the current
legal and beneficial owner of all Section 7 Claims released hereby and has not
assigned, pledged or contracted to assign or pledge any such Section 7 Claim to
any other person or entity. Each of Emerald and Grossman shall indemnify, defend
and hold harmless the Company Releasees from and against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages asserted against any Company Releasee by any third party in respect of
any Section 7 Claim assigned or pledged to such third party by Emerald or
Grossman.


(c) The foregoing release may be pleaded by the Company Releasees as the full
and complete defense to, and as a basis for an injunction against, any action,
suit or other proceeding which may be instituted, prosecuted or attempted by
Emerald or Grossman in breach of this Section 7, and it is understood and agreed
that, in such event, Emerald and Grossman shall be liable for reasonable
attorneys’ fees and costs incurred by any Company Releasee in enforcing the
provisions hereof, in addition to any other damages that may be incurred by a
Company Releasee as a result of the breach of the terms hereof.


8. Release of Claims Against Emerald and Grossman.


(a) Each of New York Health Care and BioBalance, for themselves and on behalf of
their respective affiliates, successors, assigns, agents and representatives
(collectively, “Company Releasors”), hereby release and forever discharge the
Emerald and Grossman and their respective agents and representatives and their
respective successors and assigns (collectively, “Grossman Releasees”) from any
and all claims, demands, damages, debts, losses, actions, or causes of action of
any kind whatsoever, known or unknown, accrued or to accrue, which any Company
Releasor could assert against any Grossman Releasee with respect to any matter,
cause or thing whatsoever from the beginning of the world to the day of the date
of this Agreement, including, but not limited to, claims arising from any
Disputed Matter, irrespective of whether such claims arise out of contract,
tort, violation of laws or regulations or otherwise (collectively, “Section 8
Claims”), other than Section 8 Claims arising out a breach by Emerald or
Grossman of this Agreement or the other agreements entered into by Emerald or
Grossman or their respective affiliates on the date hereof in connection with
this Agreement.


(b) New York Health Care and BioBalance represent and warrant that they, and
their respective affiliates, are the current legal and beneficial owners of all
Section 8 Claims released hereby and have not assigned, pledged or contracted to
assign or pledge any such Section 8 Claim to any other person or entity. Each of
New York Health Care and BioBalance shall indemnify, defend and hold harmless
the Grossman Releasees from and against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities or damages asserted
against any Grossman Releasee by any third party in respect of any Section 8
Claim assigned or pledged to such third party by New York Health Care,
BioBalance or their affiliates, as the case may be.
 
2

--------------------------------------------------------------------------------


 
(c) The foregoing release may be pleaded by the Grossman Releasees as the full
and complete defense to, and as a basis for an injunction against, any action,
suit or other proceeding which may be instituted, prosecuted or attempted by New
York Health Care, BioBalance or their affiliates in breach of this Section 8,
and it is understood and agreed that, in such event, New York Health Care or
BioBalance, as the case may be, shall be liable for reasonable attorneys’ fees
and costs incurred by any Grossman Releasee in enforcing the provisions hereof,
in addition to any other damages that may be incurred by a Grossman Releasee as
a result of the breach of the terms hereof.


9. No Admission of Liability. The parties acknowledge and agree that nothing
contained in this Agreement constitutes an admission or acknowledgement by such
party of any (a) violation of any federal, state, or local law, regulation,
order, rule or other requirement of law; (b) breach of any contract or other
agreement, actual or implied, including, without limitation, the 2006 Settlement
Agreement; (c) commission of any tort; or (d) other civil wrong.


10. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been given (a) when received, if delivered in person or by overnight courier, or
(b)  five (5) business days following the mailing thereof, if mailed by
certified first class mail, postage prepaid, return receipt requested, in any
such case as follows:


If to Emerald or Grossman, to:
 
Each of them at their respective addresses set forth in the introductory
paragraph hereto,
 
with a copy to:
 
Heller, Horowitz & Feit
292 Madison Avenue
New York, New York 10017
 
Attention: Richard F. Horowitz, Esq.
 
If to New York Health Care or BioBalance, to:
 
New York Health Care, Inc.
1850 McDonald Avenue
Brooklyn, New York 11223
Attention: Mr. Murry Englard, Chief Executive Officer
 
with a copy to:
 
Cohen Tauber Spievack & Wagner P.C.
420 Lexington Avenue
Suite 2400
New York, New York 10170
Attention: Adam Stein, Esq.


or at such other address or addresses as any party may have advised the other in
the manner provided in this Section.


11. Complete Agreement. This Agreement, together with the agreements referenced
herein, set forth the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior agreements, contracts, promises,
representations, warranties, statements, arrangements and understandings, if
any, among the parties hereto or their representatives. No waiver, modification
or amendment of any provision, term or condition hereof shall be valid unless in
writing and signed by the party to be charged therewith, and any such waiver,
modification or amendment shall be valid only to the extent therein set forth.


12. Governing Law; Jurisdiction. The validity, performance, construction and
effect of this Agreement shall be governed by the substantive laws of the State
of New York, without regard to the provisions for choice of law thereunder. The
parties (a) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in a State or Federal
Court in the City of New York, County of New York, (b) waive any objection which
they may have now or hereafter to the laying of the venue of any such suit,
action or proceeding, and (c) irrevocably submit to the jurisdiction of any such
court in any such suit, action, or proceeding.


3

--------------------------------------------------------------------------------


 
13. Binding Effect; Third Party Beneficiaries.


(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns.


(b) The parties acknowledge and agree that the Company Releasees and the
Grossman Releasees who are not signatories hereto shall be deemed to be third
party beneficiaries of this Agreement.


15. Separability. Any provision of this Agreement which may be determined by a
court of competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


16. Counterparts. This Agreement may be executed by facsimile or other
electronic transmission and in counterparts, each of which shall be deemed an
original and all of which taken together shall constitute a single agreement.
 
17. Captions. The captions appearing in this Agreement are inserted only as a
matter of convenience and for reference and shall in no way affect the
interpretation or construction of this Agreement or any of the provisions
hereof.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.


NEW YORK HEALTH CARE INC.
 
By: /s/Murry Englard
Name: Murry Englard
Title: Chief Executive Officer
 
THE BIOBALANCE CORPORATION
 
By: /s/Murry Englard
Name: Murry Englard
Title: Chief Executive Officer
 
EMERALD ASSET MANAGEMENT INC.
 
By: /s/Yitz Grossman
Name: Yitz Grossman
Title: President
 
/s/Yitz Grossman
Yitz Grossman

 
EXHIBIT A


2006 SETTLEMENT AGREEMENT
 
EXHIBIT B


MEMBERSHIP INTEREST SUBSCRIPTION AGREEMENT
 
EXHIBIT C 


CONSULTING AGREEMENT
 
4

--------------------------------------------------------------------------------


